Citation Nr: 1110213	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-29 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected residuals of prostate cancer prior to December 1, 2009, and in excess of 60 percent thereafter. 

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected type II diabetes mellitus with erectile dysfunction. 

3.  Entitlement to service connection for osteoarthritis of the right knee.

4.  Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1962 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, in response to a Supplemental Statement of the Case, the Veteran submitted a VA Form 9 (which is not the substantive appeal) requesting a Board hearing in this matter before a Veterans Law Judge sitting at the RO.  (In that document, the Veteran declared he was only appealing the issue of "Diabetes Mellitus.)  In view of the pending hearing request in this matter, the Board must remand the case to ensure that the Veteran is afforded all due process of law.  Accordingly, this case is REMANDED for the following development:

1.  Schedule the Veteran for a Travel Board Hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


